Case 5:19-cv-01247-MWF-AFM Document 20 Filed 06/22/20 Page 1 of 1 Page ID #:79
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01247-MWF-AFM                                            Date: June 22, 2020
Title      Kenneth R. Belvins v. Deputy Sheriff A. Dorsett, et al.



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause

        On August 28, 2019, the pro se Plaintiff filed a First Amended Civil Rights Complaint.
Defendants filed their Answer on March 20, 2020. The Court issued a Case Management
Scheduling Order which required the parties to file a status report by June 11, 2020. Defendants
filed their report on June 11, 2020. The docket sheet shows that, as late as the date of this Order,
plaintiff has not filed his Status Report. Plaintiff has failed to comply with the Court’s Order.

       Plaintiff shall show cause on or before July 23, 2020, why this action should not be
dismissed due to plaintiff’s failure to prosecute. The filing of plaintiff’s Status Report on or before
July 13, 2020 shall discharge the order to show cause. Plaintiff is hereby cautioned that failing to
comply with this Order and/or to show cause, may result in the recommendation that this action be
dismissed for failure to prosecute.

        IT IS SO ORDERED.


                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
